Case 2:19-cv-06742-CAS-RAO Document 1 Filed 08/02/19 Page 1 of 5 Page ID #:1



 1   J. DAVID NICK, (CAL SBN 157687)
     LAW OFFICES OF J. DAVID NICK
 2   A Professional Legal Corporation
 3   1111 E. TAHQUITZ CANYON WAY, SUITE 115
     PALM SPRINGS, CA 92262
 4   Telephone: (760) 778-8250
     Facsimile: (415) 358-5897
 5   E-mail: jdavidnick@lawyer.com
 6   Attorney for Plaintiff: JOSEPH J. BYRON III
 7    UNITED STATES DISTRICT COURT-CENTRAL DISTRICT OF CALIFORNIA
 8

 9   JOSEPH J. BYRON III,
                                                   Case No. 2:19-CV-6742
                               Plaintiff,          COMPLAINT FOR INJUNCTIVE AND
10                                                 DECLARATORY RELIEF.
           vs.
11                                                 Violation of Due Process;
     California Department of Tax and Fee
                                                   42 U.S.C. §1983.
12   Administration, and DOES 1-50,
                               Defendants.         JURY TRIAL DEMANDED.
13

14

15

16   Plaintiff brings the following complaint against the California Department of Tax
     and Fee Administration and DOES 1-50 and alleges as follows:
17                                    JURISDICTION
18   1. This court has jurisdiction to grant injunctive relief on behalf of Plaintiff
19   pursuant to 42 U.S. §1983
20   2. This Court has jurisdiction to grant declaratory relief on behalf of Plaintiff
21   pursuant to 42 U.S. §1983.
22   3. This court is the proper court for a trial in that the actions complained of occurred
23
     with the Central District of California.
24
                                  GENERAL ALLEGATIONS
25
     4. Plaintiff is a competent adult residing in the County of Los Angeles. Defendants
26
     are California state agencies.
27
                                                                                                Page 1




     5. Defendant California Department of Tax and Fee Administration (hereinafter
28

                       COMPLAINT FOR INJUNCTIVE, DECLARATORY RELIEF
Case 2:19-cv-06742-CAS-RAO Document 1 Filed 08/02/19 Page 2 of 5 Page ID #:2



 1   referred to as CDTFA) is sued as the state agency which has undertaken the
 2   liabilities of the California States Board of Equalization (hereinafter referred to as
 3   BOE); wherever this complaint refers to the Board of Equalization or BOE, plaintiff
 4   alleges such acts against the Board of Equalization’s successor to its liabilities, that
 5   being the defendant California Department of Tax and Fee Administration.
 6   6. This complaint arises out of state’s imposition of sales tax, without any state law
 7   authority to do so, on Plaintiff’s sale of medical marijuana at a medical marijuana
 8   dispensary (dispensary) which provided for the retail sale of medical marijuana
 9   under the authority of California Health and Safety Code section 11362.775.
10   Plaintiff operated said dispensary in the City of Long Beach during the years 2008
11   through 2009.
12   7. During the period of January 1, 2008 through December 31, 2009 Defendants
13   assessed sales tax on each individual sale of medical marijuana made by Plaintiff’s
14   business. However, Defendants did so without the authority of any state law that
15   authorized them to do so or without the authority of a constitutionally valid law that
16   would permit the collection of a sales tax on the sale of a controlled substance
17   without compelling the tax payer to incriminate themselves in violation of the 5 th
18   Amendment to the United States Constitution. Defendants also did so without
19   providing a meaningful hearing wherein the validity of that sales tax assessment
20   could be corrected, challenged or objected to on grounds the state had no legal
21   authority to asses sales tax on contraband.
22   8. The Board of Equalization’s first bulletin on the issue in 2003 stated that sales
23   tax on the sale of medical marijuana was not authorized by state law because it was
24   considered contraband and thus non taxable; thereafter BOE changed its legal
25   opinion.
26   9. Defendants additionally placed a fraud assessment on whatever amount of sales
27   tax Defendants sought to collect from Plaintiff and provided no meaningful hearing
                                                                                                Page 2




28   wherein the validity of that fraud assessment could be corrected, challenged or

                      COMPLAINT FOR INJUNCTIVE, DECLARATORY RELIEF
Case 2:19-cv-06742-CAS-RAO Document 1 Filed 08/02/19 Page 3 of 5 Page ID #:3



 1   objected to on grounds the state had no legal authority to asses sales tax on
 2   contraband. Instead, Defendants’ entire determination of fraud on the part of
 3   Plaintiff was based exclusively on a jury's subsequently vacated verdict of guilty as
 4   to sales tax evasion charges in Los Angeles County Superior Court case
 5   NA087478; however, On April 13, 2012 that verdict was vacated by a superior
 6   court judge and that decision to vacate that verdict was then upheld by the
 7   California 2nd District Court of Appeal (Case #B241866). Thereafter, the Los
 8   Angeles County District Attorney’s Office dismissed the entire case against
 9   Plaintiff including the sales tax evasion charges.
10   10. In 2015 and 2016 Mr. Byron made attempts to make an offer and compromise
11   only to be told that because of the fraud assessment entered by Defendants against
12   him, Plaintiff must pay the entire amount due; no meaningful hearing was again
13   provided when this determination was made wherein the validity of that fraud
14   assessment could be corrected, challenged or objected to on grounds the state had
15   no legal authority to asses sales tax on contraband.
16   11. On December 3, 2018 Plaintiff again petitioned Defendants to set aside the
17   fraud finding. Defendants’ finding of fraud continues to bar Plaintiff from making
18   an offer to settle the Defendants’ claim and instead perpetuates Defendants’ claim
19   for the life of Plaintiff and makes the entire amount assessed and the fraud
20   assessment payable. That request was denied on January 15, 2019 in a written
21   decision that denied the unlawfulness of the sales tax imposed on Plaintiff but
22   provided no meaningful hearing wherein Plaintiff could challenge the validity of
23   that assessment or a hearing wherein said tax could be corrected, or objected to on
24   grounds the state had no legal authority to asses sales tax on contraband.
25   12. Defendants continue to threaten to seize, lien or levy property, accounts and
26   other things of tangible value owned by the Plaintiff in order to collect sales tax on
27   the sale of contraband, without any state law that so authorizes them to do so nor
                                                                                              Page 3




28   under the authority of any state law that is in compliance with the requirements of

                      COMPLAINT FOR INJUNCTIVE, DECLARATORY RELIEF
Case 2:19-cv-06742-CAS-RAO Document 1 Filed 08/02/19 Page 4 of 5 Page ID #:4



 1   the 5th Amendment to the United States Constitution applicable to states that seek to
 2   impose a sales tax on the sale of controlled substances.
 3   13. Defendants have failed to permit Plaintiff to raise his objections to the imposed
 4   sales-tax in a meaningful post deprivation action. To satisfy the requirements of
 5   the Due Process Clause, in a refund action the Defendants must provide Plaintiff
 6   with, not only a fair opportunity to challenge the accuracy and legal validity of their
 7   tax obligation, but also Defendants must provide a clear and certain remedy for any
 8   erroneous or unlawful tax collection to ensure that the opportunity to contest the tax
 9   is a meaningful one; that Defendants have failed to do as no hearing that is provided
10   by Defendants permitted Plaintiff to object to the assessed sales tax on the grounds
11   state law does not permit its collection or to object to any such state law
12   purportedly permitting for the collection of sales tax from the sales of controlled
13   substances on the ground that any such purported state law does not comply with
14   the 5th Amendment to the United States Constitution.
15   14. Instead, Plaintiff was assessed a sales tax by Defendants without any legal
16   authority to do so being provided under state law and was never offered a hearing
17   wherein the hearing officer had the authority to declare that Defendants had no
18   legal authority to collect a sales tax on contraband. Instead, Plaintiff was only
19   offered a hearing wherein Plaintiff could exclusively challenge the amount assessed
20   rather than the legal authority to collect the sales tax.
                                FIRST CAUSE OF ACTION
21
               (42 U.S.C. §1983 Cause of Action-Violation of Plaintiff's Due
22                  Process Rights Guaranteed by the U.S. Constitution)
                  (Declaratory & Injunctive Relief Against all Defendants)
23
     15. Plaintiff realleges paragraphs 1-14 of this Complaint as if they were fully set
24
     forth in this Cause of Action.
25
     16. Defendants and their agents and employees are state actors as defined in 42
26
     U.S. §1983; Defendants have an obligation to not violate Plaintiff's due process
27
                                                                                               Page 4




     rights. By acts described herein, including labeling Plaintiff as a person who used
28

                      COMPLAINT FOR INJUNCTIVE, DECLARATORY RELIEF
Case 2:19-cv-06742-CAS-RAO Document 1 Filed 08/02/19 Page 5 of 5 Page ID #:5



 1   fraud to not pay a tax that Defendants have no authority under any law to collect
 2   and Defendants did so without providing Plaintiff with adequate procedural due
 3   process and without any opportunity to be meaningfully heard at a hearing, said
 4   defendants have deprived Plaintiff of his due process rights under the XIV
 5   Amendment to the United States Constitution.
 6   17. As a direct and proximate result of the aforementioned violation of Plaintiff’s
 7   due process rights guaranteed by the Federal Constitution and having been
 8   perpetrated by defendants, Plaintiff continues to sustain the effect of not having a
 9   meaningful hearing where his legal objections to the Defendant’s authority to
10   collect a sales tax on the sale of contraband can be meaningfully adjudicated and
11   Defendants continue to threaten the seizure of Plaintiff’s assets.
12         WHEREFORE PLAINTIFF PRAYS FOR THE FOLLOWING RELIEF:
13   1. A permanent injunction prohibiting the collection of the tax assessed until and
14   unless Defendants provide Plaintiff a hearing the complies with federal Due
15   Process:
16   2.   A declaratory judgment that Defendants may not collect a sales tax on
17   contraband absent compliance with the 5th Amendment to the United States
18   Constitution and that any state law that allows collection of sales tax from Plaintiff
19   is void as applied to Plaintiff as said state law is in violation of the 5th Amendment
20   to the United States Constitution.
21   3. Attorney's fees based on 42 U.S.C. § 1988 and any other applicable statutes;
22   4. For costs of suit incurred herein;
23   5. For such other relief as the Court deems just and proper.
24   Dated: August 2, 2019
25
                                                   __________________________________
26                                                 J. DAVID NICK
                                                   Attorney for Plaintiff
27                                                 Joseph James Byron III
                                                                                              Page 5




28

                      COMPLAINT FOR INJUNCTIVE, DECLARATORY RELIEF
